Citation Nr: 0601107	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-20 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from August 1974 to January 
1975, and from November 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran was scheduled for a hearing at the RO in 
September 2005.  The record indicates that he failed to 
appear for this hearing, and the claims folder was forwarded 
to the Board.  

The communications received after the claims folder was 
forwarded now show that the veteran attempted to contact the 
RO about to the time of his hearing to ask that it be 
rescheduled.  

The Board on review of the case is not sure that the veteran 
was notified in a timely fashion about the time of the 
scheduled hearing.  

Thus, the Board must now agree that the veteran should again 
be scheduled for a hearing before a Veterans Law Judge at the 
RO in order to fairly address the matter currently on appeal.  

Therefore, in order to afford the veteran due process of law, 
this case must be remanded for the following action:

The RO should take appropriate steps to 
contact the veteran in order to ascertain 
whether he wishes to be rescheduled for a 
hearing before a Veterans Law Judge at 
its offices in Cleveland, Ohio.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 


